Case 1:15-cr-00124-TWP-DML Document 174 Filed 08/31/20 Page 1 of 2 PageID #: 818



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )     No. 1:15-cr-00124-TWP-DML
                                                     )
COLLIN JEX,                                          ) -02
                                                     )
                              Defendant.             )

               Order Denying Motion for Compassionate Release Without Prejudice

       Defendant filed a pro se motion that the Court construes as a Motion for Compassionate

Release under Section 603 of the First Step Act of 2018, which is codified at 18 U.S.C.

§ 3582(c)(1)(A). Dkt. 173. On its face, Defendant's motion does not show that he is entitled to

compassionate release under § 3582(c)(1)(A). Accordingly, his motion, dkt. [173], is denied without

prejudice.

        If Defendant wishes to renew his motion, he may do so by completing and returning the

enclosed form motion. The clerk is directed to enclose a copy of the form Motion for Sentence

Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(A) (Compassionate Release) (Pro Se Prisoner) with

Defendant's copy of this Order.

       In addition, many of Defendant's complaints regarding the BOP's alleged failure to provide

him with medical care suggest that he may wish to consider filing an action under Bivens v. Six

Unknown Named Agents, 403 U.S. 388 (1971), or a claim for injunctive relief. Any such action or

claim should be filed in the district where he is confined. The clerk is directed to enclose a prisoner

civil rights complaint form with Defendant's copy of this Order.

       IT IS SO ORDERED.


       Date:     8/31/2020
Case 1:15-cr-00124-TWP-DML Document 174 Filed 08/31/20 Page 2 of 2 PageID #: 819




Distribution:

Collin Jex
Reg. No. 12815-028
FCI Lompoc
Federal Correctional Institution
3600 Guard Rd.
Lompoc, CA 93436

All Electronically Registered Counsel




                                        2
